DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 11/13/2020 has been entered. Claims 1-3, 6-10, and 19-26 are pending in this US patent application. Claims 10, 24, and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/05/2018.
Claims 1-3, 6-9, 19-23, and 26 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 11/13/2020, which amended claim 1 to limit the deactivated microorganism. Applicant’s argument that Golz does not teach a composition in which the yeast are not lysed, which would lead to bad taste, has been found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 19-23, and 26 are newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Amended claim 1 and new claim 26 recite a composition comprising, among other ingredients, a stabilizer, wherein said stabilizer is “free of any biologically active (live) single-cell microorganism”. The claims then recite various product-by-process steps performed on “said biologically active (live) single-cell microorganism”, which the claims specifically recite is not a part of the claimed composition. As such, it is unclear how the structure of any ingredient contained within the claimed composition is intended to be limited by the product-by-process steps. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of these claims, rendering them indefinite.

	Because claims 2-3, 6-10, and 19-23 depend from the indefinite claim 1 and do not provide further clarification of the indefinite language therein, these claims are also 

	In the interest of compact prosecution, the Examiner has interpreted claims 1 and 26 to recite that “said biologically inactive (dead) single-cell microorganism is produced by a method consisting of suspending a biologically active (live) single-cell microorganism in distilled water” followed by the remaining steps of the method recited in claims 1 and 26. The Examiner notes that product-by-process limitations are limited only by the structure implied by the claimed steps, not by the specific manipulations of the steps themselves. See MPEP § 2113. The Examiner further notes that the claims do not require that all of the biologically inactive microorganisms are produced by the recited steps because the claimed compositions are broadly recited using open-ended “comprising” language, and so biologically inactive microorganisms that could have been produced by a different deactivation method can be included in the claimed compositions. In the remarks of 11/13/2020, Applicant states that the process of preparing and killing the single cell microorganisms in the claims does not result in lysed cells and that using lysed cells would result in a consumable emulsion with bad taste (remarks, page 7). As such, it appears that the structure implied by the steps is dead cells that do not have a bad flavor because they are not lysed. Accordingly, any prior art reciting compositions comprising dead baker’s yeast cells that are not lysed (i.e., do not have a bad flavor) that meet the other structural requirements of claims 1 and 26 will be interpreted to read on the entirety of claims 1 and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, 19-23, and 26 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Younkin, https://barefeetinthekitchen.com/whole-wheat-tortillas/, published 07/15/2011, accessed 04/07/2021, in view of Lallemand, https://www.lallemand.com/BakerYeastNA/eng/PDFs/FERMAID.PDF, published February 2000, accessed 04/06/2021, as evidenced by Flickinger et al., Lipids 38: 129-132 (2003).

Younkin teaches a process for making whole wheat tortillas (see entire document, including page 2, paragraph 1). All purpose flour is mixed with water, salt, and olive oil, among other ingredients, to make a dough (see recipe spanning pages 4 and 5; cf. claims 1, 6-9, 19-23, and 26; the Examiner notes that the instant specification defines a “stable” emulsion on page 7 as having the ability to “resist change in its properties over time”; as the dough of Younkin would become a “single phase” upon mixing and would resist change to at least one property over at least some length of time, the dough can be interpreted as a “single-phase stable edible emulsion” as recited in claims 1 and 26; the dough is also prepared without added heat and, as it is a food, would be food-grade; flour, salt, and olive oil can all be interpreted as “flavoring agents” as recited in claim 9; the Examiner further notes that Younkin’s dough ingredients do not include any live microorganisms). 
Flickinger teaches that olive oil contains monoglycerides (see entire document, including page 129, right column, Table 1; the Examiner notes that monoglycerides are surfactants). As such, the dough of Younkin intrinsically contains surfactants as recited 



Lallemand teaches the Fermaid line of dough conditioners (see entire document, including page 1, paragraphs 1-2). Fermaid RELAX is a deactivated baker’s yeast product that can be used to improve dough handling qualities and reduce mixing requirements, depending on the amount added (page 2, right column, paragraph 3). Fermaid RELAX can be used in tortilla doughs (page 4, Fermaid product applications; cf. claims 1-3 and 26).

While Younkin does not teach that the tortilla dough contains Fermaid RELAX, it would have been obvious to one of ordinary skill in the art to include Fermaid RELAX in the tortilla dough of Younkin because Fermaid teaches that Fermaid RELAX is a deactivated baker’s yeast product that can be used to improve dough handling qualities and reduce mixing requirements in tortilla doughs. One of ordinary skill in the art would have a reasonable expectation that adding the Fermaid RELAX of Fermaid to the tortilla dough of Younkin would successfully result in the improvement of the dough handling and the reduction of mixing requirements for the dough.
While Fermaid teaches that Fermaid RELAX is a deactivated baker’s yeast product, Fermaid does not disclose how the yeast product was deactivated. However, it is highly likely that the deactivation process did not result in cell lysis, as cell lysis would result in a bad flavor in the breads into which it is mixed. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if Fermaid RELAX was not produced through a deactivation process that does not involve cell lysis, it would have been obvious to one of ordinary skill in the art to deactivate the cells by any known method, including methods that do not involve cell lysis (see above under Claim Rejections – 35 USC 112 for the Examiner’s interpretation of the product-by-process limitations in claims 1 and 26).
Younkin teaches amounts of flour (a composition that is well-known to intrinsically contain proteins and polysaccharides as recited in claims 7, 20, and 22), oil, and water in terms of volume, and so an exact comparison of the volumetric amounts recited in Younkin’s composition and the weight percents for oil, surfactant, and protein/polysaccharide recited in instant claims 6-8 and 19-23 cannot be made. However, even if the amounts of Younkin do not fall within the claimed ranges, which are broad, the claimed ranges would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, claims 1-3, 6-9, 19-23, and 26 are rendered obvious by Younkin in view of Lallemand, as evidenced by Flickinger, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.